              Case 7:13-cv-06023-KMK Document 131 Filed 10/30/20 Page 1 of 2




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
    LETITIA JAMES                                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                            LITIGATION BUREAU

                                              Writer’s Direct Dial: (212) 416-8561
                                                       October 30, 2020

    By ECF
    Hon. Kenneth M. Karas
    United States District Judge
    United States Courthouse
    300 Quarropas Street
    White Plains, New York 10601-4150

                      Re:       Ceara v. Doe
                                Index No. 13 Civ. 06023 (KMK)

    Dear Judge Karas:

            I write respectfully in response to the Court’s October 28, 2020 Order scheduling the trial
    of the above-referenced matter to commence on December 2, 2020, see Docket No. 128, to raise
    a logistical issue with the Court. As the Court is aware, plaintiff is currently incarcerated at Green
    Haven Correctional Facility. Pursuant to the Joint Pretrial Order filed by plaintiff on October 28,
    2020, id. at No. 129, it appears to be plaintiff’s intention to call as witnesses several individuals
    who are currently incarcerated. Moreover, defendant Sergeant Deacon currently works at a
    correctional facility as does several of the witnesses plaintiff and defendant intend to call at trial.
    As is the New York State Department of Corrections and Community Supervision’s practice, Mr.
    Ceara will be transported to and from the Courthouse each day from a State correctional facility.

           Pursuant to Judge McMahon’s Standing Order, dated October 26, 2020, the following
    persons may not enter any courthouse in the Southern District, “[p]ersons who have been released
    from a federal, state or local jail, prison or other correctional institution within the last fourteen
    days, except those who are reporting to be fit with a location monitoring device.” It would appear
    that a good number of the anticipated witnesses, as well as the plaintiff himself, will not be
    permitted into the courthouse for the trial.




         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                       www.ag.ny.gov
         Case 7:13-cv-06023-KMK Document 131 Filed 10/30/20 Page 2 of 2




       Defendant raises this issue in advance of the November 4, 2020 conference.

                                                                           Respectfully submitted,

                                                                           /s/ Neil Shevlin
                                                                           Neil Shevlin
                                                                           Assistant Attorney General
                                                                           Neil. Shevlin@ag.ny.gov

cc: Rafael Ceara (by first class mail)




   120 Broadway, New York, New York 10271-0332 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                               www.ag.ny.gov
